                     Case 1:19-cv-06719-PGG                       Document 28-1              Filed 11/15/19            Page 1 of 2
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of New York

                          Darrell Leckie
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No,         19-cv-06719 (PGG)
                    City of New York, et al.,                                  )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                          New York State DOCCS
                                                     1220 Washington Ave #9, Albany, NY 12226
                                                       (Name ofperson to whom this subpoena is directed)

      f   production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The identite&and service addresses, or last known addresses, of the foll@dlng New York State DOCCS
          medical providers: #280 (Napali, R.N.); #104; and #703


  Place: Law Office of Katherine E. Smith                                                Date and Time:
         233 Bway, Ste. 900                                                                                   11/27/2019 0:00 am
         NY NY 10289

       0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                       I Date and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty t
respond to this subpoena and the potential consequences of not doing so.
                                                                                                      s/    JxkEixiiu:
Date:

                                   CLERK OF COURT
                                                                                                       lad  ±  kul!
                                                                                                     o»! G Gardephe, Us,5.j,

                                           Signature of Clerk or Deputy Clerk
                                                                                            OR
                                                                                                     ·/av., 's        Attorney
                                                                                                                                   24Q
                                                                                                                                   signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
, WO                                                                                                     ISSUeS OT TCqUeSES        thIS   $UDDOCIa, aT©.




                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial. a notice and a copy of the subpoena must be served on each party in this case before
                     Case 1:19-cv-06719-PGG                       Document 28-1              Filed 11/15/19             Page 2 of 2
AO 88B (Rev. 02/14) Subpoena to Produce Documents, lnfonnation, or Objects or to Pennit Inspection of Premises in a Civil Action (Page 2)


Civil Action No. 19-cv-06719 (PGG)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Ci. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                              for services, for a total of S                0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server 's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc.:
